            Case 3:20-cv-00203-JM Document 4 Filed 09/21/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

STEPHEN D. RAY                                                                        PLAINTIFF
ADC #553661

v.                             CASE NO: 3:20CV00203-JM-JJV

STATE OF ARKANSAS, et al.                                                         DEFENDANTS

                                             ORDER

       The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Joe J. Volpe. No objections have been filed. After careful

consideration, the Court concludes that the Proposed Findings and Recommended Disposition

should be, and hereby is, approved and adopted in its entirety as this Court’s findings in all

respects.

       IT IS, THEREFORE, ORDERED that Plaintiff=s Complaint (Doc. No. 1) is DISMISSED

without prejudice and that the Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in

forma pauperis appeal from any Order adopting this Recommendation and the accompanying

Judgment would not be taken in good faith.

       DATED this 21st day of September, 2020.


                                                   ___________________________________
                                                    UNITED STATES DISTRICT JUDGE
